Title: William Bingham to the American Commissioners, 9 September 1777
From: Bingham, William
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
September 9th 1777
Above is Copy of what I had the honor of writing you the 11th Ulto. Want of Opportunities has been the Cause of my not forwarding to you some important News which I received some Time ago from St. Eustatia. You will please to find inclosed Copy of a Letter from a French Gentleman in that Place, with the Translation of some Extracts from American Gazettes, by which you will observe that Gen. Howe has embarked his Troops at New York, and taken his Departure from thence, leaving a sufficient Garrison to defend that Place, as well as the surrounding Posts that the British Army are in possession of. His Destination is not known, but it is generally imagined to be for one of the New England States, which will in all probability have to support the whole weight of this Summer’s Campaign. By making a Descent in that Quarter he may march on and form a Junction with the Troops of Genl. Burgoyne, who you will observe has got possession of the important Pass and strong Fortress of Ticonderoga, which was evacuated by Genl. Sinclair, being destitute of every thing necessary to maintain a Siege. Burgoyne will now push forward into the New England States, whose Frontiers are so ill provided for Defence, that Nothing can stop him in his Career, unless the Militia and Troops of those States turn out with Spirit to meet him, and make some vigorous Efforts, by putting forth the greatest Exertions of their Strength.
Messrs. Delaps under whose Cover I send this, will forward you the latest Newspapers that I have received from the Continent, which I have sent to them for that Purpose. I have the honor to be with due Respect Gentlemen Your obedient humble Servant
Wm Bingham

P.S. I am sorry to inform you that Capt Manly & his Prize are both taken & carried into Halifax the former by the Rainbow & the latter by the Flora.

 
Notation: August 11th 1777. Mertinico
